17‐2373‐cr(L)                     
United States v. Walters 
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                                       

                                         August Term 2017 

                     (Argued: May 29, 2018     Decided: December 4, 2018) 

                     Docket Nos. 17‐2373(L), 17‐3169(Con), 17‐3425(Con) 
                                                               

                                     UNITED STATES OF AMERICA,  
                                                                              
                                                         Appellee, 
 
                                                   v. 
                                                     
                                       WILLIAM T. WALTERS,    
                                                 
                                                         Defendant‐Appellant, 
 
                                         THOMAS C. DAVIS,    
 
                                                         Defendant. 
                                                                      

                     ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                         FOR THE SOUTHERN DISTRICT OF NEW YORK 

                                                                       
                                                
Before:              JACOBS and CHIN, Circuit Judges, and KUNTZ, Judge.* 


                                                 
            *           Judge William F. Kuntz, of the United States District Court for the Eastern 
District of New York, sitting by designation. 
                                                             

             Appeal from a judgment of conviction and orders of forfeiture and 

restitution entered in the United States District Court for the Southern District of 

New York (Castel, J.).  Defendant‐appellant was convicted, after a three‐week 

jury trial, of securities fraud and related crimes.  On appeal, he contends that his 

indictment should be dismissed because a special agent of the Federal Bureau of 

Investigation leaked confidential grand jury information to reporters in violation 

of the grand jury secrecy provision of Federal Rule of Criminal Procedure 6(e) 

and the Due Process Clause of the Fifth Amendment.  Defendant‐appellant also 

raises several other challenges to his conviction, as well as to the district courtʹs 

forfeiture and restitution orders. 

             AFFIRMED IN PART, VACATED IN PART, AND REMANDED. 

             Judge JACOBS concurs in a separate opinion. 

                                                            
                            
                           BROOKE E. CUCINELLA, Assistant United States Attorney 
                                (Robert Allen, Michael Ferrara, Sarah K. Eddy, 
                                Assistant United States Attorneys, on the brief), for 
                                Geoffrey S. Berman, United States Attorney for 
                                the Southern District of New York, New York, 
                                New York, for Appellee. 
                            
                           ALEXANDRA A.E. SHAPIRO (Eric S. Olney, Jacob S. Wolf, 
                                on the brief), Shapiro Arato LLP, New York, New 
                                            2 
 
                                 York, and Barry H. Berke, Paul H. Shoeman, 
                                 Kramer Levin Naftalis & Frankel LLP, New York, 
                                 New York, for Defendant‐Appellant.  
                                              

CHIN, Circuit Judge: 

             In this case, defendant‐appellant William T. Walters, a professional 

sports gambler, was convicted, after a three‐week jury trial, of securities fraud 

and related crimes based on his insider trading in shares of Dean Foods, Inc. 

(ʺDean Foodsʺ) and Darden Restaurants, Inc. (ʺDardenʺ).  Walters was sentenced 

principally to 60 monthsʹ imprisonment and a $10 million fine, and ordered to 

forfeit $25,352,490 and pay restitution of $8,890,969.33.   

             On appeal, Walters argues that the indictment in this case should be 

dismissed because of what he terms ʺextraordinary government misconductʺ ‐‐ a 

special agent of the Federal Bureau of Investigation (the ʺFBIʺ) leaked 

confidential grand jury information about the investigation to reporters from The 

Wall Street Journal (the ʺJournalʺ) and The New York Times (the ʺTimesʺ), in 

violation of the grand jury secrecy provision of Federal Rule of Criminal 

Procedure 6(e) and the Due Process Clause of the Fifth Amendment.  Walters 

also challenges his conviction on the grounds that (1) the prosecution suborned 

perjury at trial and (2) there was insufficient evidence to support the counts of 


                                           3 
 
conviction related to Darden.  Finally, Walters contends that the district court 

erred in ordering restitution and forfeiture.   

             For the reasons set forth below, the judgment and order of forfeiture 

are AFFIRMED; the order of restitution is VACATED; and the case is 

REMANDED for the district court to reconsider restitution in light of the 

Supreme Courtʹs decision in Lagos v. United States, 138 S. Ct. 1684 (2018).   

                                   BACKGROUND 

A.    The Initial Investigation 

             In July 2011, the FBI and the U.S. Attorneyʹs Office (the ʺUSAOʺ or 

the ʺGovernmentʺ) began an investigation into Walters for suspicious trading in 

shares of the Clorox Company (ʺCloroxʺ).1  In connection with the investigation, 

the Government issued approximately 30 grand jury subpoenas for phone 

records, bank records, trading records, and credit reports.  Special Agent 

Matthew Thoreson was the FBIʹs primary case agent for the investigation.  His 

supervisor was FBI Special Agent David Chaves.   



                                                 
1           The Securities and Exchange Commission (the ʺSECʺ) was also investigating 
Waltersʹs trading in Clorox.  Pursuant to an ʺaccess requestʺ by the USAO, the SEC 
shared with the USAO documents and information gathered through its parallel civil 
investigation.   
 
                                           4 
 
             On April 26, 2013, the Financial Industry Regulatory Authority 

(ʺFINRAʺ) made a referral to the SEC of suspicious trading by Walters and others 

in Dean Foods stock shortly ahead of an August 2012 announcement that Dean 

Foods, a Dallas‐based dairy and food company, intended to spin off its branded 

dairy business, WhiteWave.  The SEC shared FINRAʹs referral with the USAO, 

and the revelation of Waltersʹs close relationship with Thomas Davis, a member 

of Dean Foodsʹs board of directors, caused the Government to broaden its 

investigation to include trading in Dean Foods and other companies.  The 

Government issued grand jury subpoenas for Davisʹs phone records and 

accounts, and subpoenas for phone and account records for Walters and others 

in communication with him around the time of the Dean Foods trades.   

             Approximately one year into the investigation, on April 22, 2014, the 

Government received authorization to conduct a 30‐day wiretap on Waltersʹs 

cellphone.  It received a second authorization for a 30‐day wiretap on May 23, 

2014.  Shortly after the second authorization, however, the USAO learned that 

reporters planned to publish a story about the investigation.2   


                                                 
2           The Government has represented that the FBI and USAO learned that a reporter 
knew details of the investigation in early May 2014, but neither office knew that an 
article would be published until May 27, 2014, at the earliest.  Moreover, it has 
represented that following that notification in early May 2014, the FBI sought to 
                                            5 
 
B.        The News Articles 
       
               On May 30, 2014, the Journal published an article revealing the 

existence of an insider trading investigation into Walters, Carl Icahn, and Phil 

Mickelson.  The Times followed with a story the same day.  Additional articles 

appeared in the Times on May 31 and in the Journal on June 1.  The articles 

contained detailed confidential information about the investigation and 

attributed the information to ʺpeople briefed on the matterʺ who ʺspoke 

anonymously because they were not authorized to discuss the investigation.ʺ  

App. 78‐83, 318‐20.  The articles disclosed details about when the investigation 

began, who the targets were, which stocks were traded, what specific trades were 

being investigated, when those trades took place, what evidence was being 

examined, which investigative techniques were being employed by investigators, 

and which ʺtheor[ies]ʺ the Government was ʺexploring,ʺ including, e.g., that an 

inside source gave Walters a heads‐up about Dean Foodsʹs plan to spin off 

WhiteWave.  App. 78‐99, 321‐24. 




                                                 
dissuade the reporter from publishing the story, including by agreeing to meet with the 
newspaper staff on May 27, 2014.  The USAO does not appear to have participated in 
that meeting.   
                                           6 
 
             Throughout June 2014, several follow‐up articles appeared in the 

Journal and the Times.  The articles discussed ongoing details of the investigation 

into Walters, including information about subpoenas issued to Dean Foods.  The 

articles reported that, for example, federal prosecutors had requested documents 

from Dean Foods, and certain targets of the broader investigation ʺha[d] not 

received any subpoenas from the authorities.ʺ  App. 92, 94.  The June articles also 

attributed information about the investigation to ʺpeople briefed on the probe.ʺ  

App. 91.  The last article at issue, which was published by the Journal on August 

12, 2015, identified Davis as a target of the investigation.   

C.    The News Leaks 

             As discussed further below, it was eventually revealed that from 

April 2013 through June 2014, FBI Special Agent Chaves had provided 

information about the investigation to as many as four reporters from the Times 

and the Journal.   

             Specifically, in later interviews, Chaves admitted that in April 2013 

he had met with two reporters from the Times for dinner and discussed the 

investigation into Clorox, mentioning Walters by name.  Moreover, Chaves 

stated that he had met with a reporter from the Journal in late 2013 and asked her 



                                           7 
 
ʺto let him know if she came across any information regarding Walters.ʺ  App. 

221.  Chaves also acknowledged having dinner with three reporters from the 

Times in April 2014 in which the investigation was discussed, including the 

expansion of the investigation to trading in stocks other than Clorox.     

              The USAO and FBI learned about the mediaʹs intention to publish an 

article in early May 2014.  Specifically, on May 6, 2014, a Times reporter invited J. 

Peter Donald, then an FBI New York Field Office media representative, to meet 

for coffee and stated that she planned to publish a piece on the investigation.   

On May 8, 2014, the FBI informed the USAO that the Journal also planned to 

publish an article.   

              On May 13, 2014, Donald spoke with other persons at the Journal 

who agreed to hold the story about the investigation until at least May 22, 2014.  

Sometime after that conversation on May 13, it appears that the FBI and USAO 

discussed available options for getting the newspapers to continue to hold their 

stories, and that ultimately, on May 27, 2014, Chaves, Donald, and several other 

FBI agents participated in a meeting with the Journal.  Two agents, including 

Chaves, insist that others besides him disclosed ʺvarious aspects of the 

investigationʺ in exchange for the Journal agreeing to hold publication.  The 



                                          8 
 
remaining three agents deny this, although one Times reporter told the USAO 

that he had multiple ʺsourcesʺ about the investigation.  App. 220.  

              In a May 28, 2014 email to Chaves, Special Agent Thoresen wrote, in 

reference to learning that reporters had detailed information about the Walters 

investigation:  ʺWhomever is leaking[] apparently has a specific and aggressive 

agenda in that they are now going to other media outlets in an effort to derail 

this investigation.ʺ  App. 229.   

             On May 30, 2014, the day the first Journal and Times articles were 

published, George Venizelos, the Assistant Director in Charge of the New York 

Field Office, emailed Donald, Chaves, and others, asking how the reporter had 

learned certain information and instructing FBI personnel to cease any contact 

with the reporter, stating that if he found out anyone continued to speak to the 

reporter, ʺthere will be reassignments immediately.ʺ  App. 231. 

             After the May 31, 2014 Journal article was published, Thoresen 

forwarded the article to the Assistant United States Attorney (ʺAUSAʺ) 

responsible for the investigation, describing the article as ʺ[d]eplorable and 

reprehensible.ʺ  App. 235.   




                                          9 
 
            On June 1, 2014, the U.S. Attorney at the time, Preet Bharara, also 

forwarded a link to a second Journal article to Venizelos, stating ʺI know you 

agree these leaks are outrageous and harmful.ʺ  App. 236.  Venizelos then 

emailed Donald, Chaves, and others, stating that the articles were ʺnow an 

embarrassement [sic] to this office,ʺ and instructing them to meet with him to 

discuss the issue the next morning.  App. 236. 

            On June 2, 2014, Venizelos met with FBI personnel, expressed anger 

over the leaks, and again instructed agents to cease contact with the media.  

Despite Venizelosʹs directive, however, Chaves appears to have communicated 

with reporters about the investigation sometime between June 2 and June 11, 

2014, though he switched to using his personal cell phone and deleted his 

personal email account.  As noted above, the articles continued into 2015. 

D.    The Indictment 

            In February 2016, Davis advised the Government that he wished to 

cooperate, and, in meeting with the Government, he quickly implicated Walters.  

On May 16, 2016, he pled guilty, pursuant to a cooperation agreement, to a 12‐

count information.  On May 17, 2016, the very next day and almost two years 

after the first articles were published, the USAO and the FBI presented evidence 



                                        10 
 
to a grand jury that Walters had communicated with and received inside 

information from Davis prior to his purchase or sale of large quantities of Dean 

Foods stock and those trades resulted in significant profits or avoided losses 

when news about the company later became public.3  To support its theory, the 

Government presented summaries of Waltersʹs trading and phone records, along 

with information drawn from contemporaneous Dean Foods board meeting 

minutes and earnings announcements.  The grand jury also heard a summary of 

Davisʹs expected trial testimony, which was to include, among other things, that 

Davis had provided Walters with material nonpublic information about Dean 

Foods along with another company, Darden; made false statements to 

prosecutors; intentionally destroyed a burner cellphone (referred to at trial as the 

ʺbat phoneʺ) that Davis used to communicate material nonpublic information to 

Walters; and entered into a cooperation agreement with the Government 

pursuant to which he pled guilty.   

              The grand jury returned a 10‐count indictment the same day, 

charging Walters with conspiracy, securities fraud, and wire fraud related to 




                                                 
3           The Government submitted to the district court a transcript of the grand jury 
testimony leading to Waltersʹs indictment.   
                                             11 
 
insider trading in Dean Foods and Darden.  Walters was arrested on 

May 18, 2016.   

E.     Motion for Hearing on the News Leaks 
            
             On September 23, 2016, Walters filed a motion for a hearing on the 

issue of the news leaks.  In his motion, Walters argued that the content of the 

news articles made clear that the Government must have improperly leaked 

grand jury information to reporters in violation of the grand jury secrecy 

provision, Federal Rule of Criminal Procedure 6(e).4  Walters alleged that the 

Government leaked this information ʺas part of a concerted effort to breathe life 

into a flagging investigation.ʺ  App. 108.  On October 21, 2016, the Government 

opposed the motion on the basis that Walters had failed to show a Rule 6(e) 

violation.  First, the Government argued that the articles did not necessarily 

include ʺmatters occurring before the grand juryʺ because the articles did not 



                                                 
4           Rule 6(e) provides in relevant part that certain persons, including government 
attorneys, ʺmust not disclose a matter occurring before the grand jury.ʺ  Fed. R. Crim. P. 
6(e)(2)(B)(vi).  A government attorney may disclose grand jury matters to ʺany 
government personnel . . . that an attorney for the government considers necessary to 
assist in performing that attorneyʹs duty to enforce criminal law,ʺ id. at r. 6(e)(3)(A)(ii), 
in which case the person to whom disclosure is made is also bound by the secrecy 
requirement, id. at r. 6(e)(2)(B)(vii).  The Government agrees that these provisions bar a 
government agent, including an FBI agent, from disclosing matters occurring before the 
grand jury.   
                                             12 
 
contain any information from the referenced records or subpoenas and at least 

some of the information was public or not protected by the grand jury secrecy 

provisions.  App. 186, 202‐05.  Second, the Government argued that Walters 

could not show that the source of the information was a Government agent or 

attorney: ʺNone of the articles linked a source directly to the Government,ʺ 

Government representatives declined to comment, and civil regulators and 

others ‐‐ who are not bound by Rule 6(e) ‐‐ also had access to the information 

contained in the articles.  App. 206‐09.  According to the Government, the 

ʺnatural and logical inferences lead to the conclusion that the source was not a 

Government official.ʺ  App. 209. 

             The district court issued an order on November 17, 2016, directing 

the parties to prepare for an evidentiary hearing to determine whether there had 

been communications between FBI agents or AUSAs involved in the 

investigation and reporters or employees of the Journal and Times from April 1 to 

June 30, 2014.  In response to the courtʹs directive, the Government identified 14 

agents and AUSAs whom it intended to interview in connection with the news 

leaks.  The Government also obtained emails, cell phone logs, and text messages 

for those individuals for the time period specified by the court.   



                                         13 
 
              On December 16, 2016, a few days before the scheduled hearing, the 

Government submitted an ex parte letter to the court under seal in which it 

informed the district court that it had conducted an internal inquiry and that, 

contrary to its earlier position, it had learned that an FBI agent ‐‐ Chaves ‐‐ was 

the mediaʹs source of confidential information about the investigation.5  The 

Government acknowledged that ʺ[i]t is now an incontrovertible fact that FBI 

leaks occurred, and that such leaks resulted in confidential law enforcement 

information about the Investigation being given to reporters.ʺ  App. 217.6  It 

represented that Chaves had been referred by the FBI to its Office of Professional 

Responsibility and by the USAO to the Office of Inspector General for the 

Department of Justice (ʺDOJʺ) for his misconduct.7   



                                                 
5           The letter set forth the Governmentʹs findings, based on interviews and 
contemporaneous communications within the FBI and USAO.  The Government later 
filed the letter on the public docket in redacted form.  See D. Ct. Dkt No. 65.   
6           The district court later noted that ʺ[w]hile the governmentʹs artful opposition to 
Waltersʹ initial motion contained no affirmative statements that were false, it confined 
itself to denials from limited sources and never disclosed high level concerns over FBI 
leaks.ʺ  Sp. App. 20.  The leaks and concerns, as expressed in emails in May and June 
2014, were only later revealed to the district court in the Governmentʹs ex parte letter in 
December 2016.   
7           Specifically, the Government revealed that on December 6, 2016, it had 
interviewed Chaves with FBI counsel present, and Chaves admitted to providing 
confidential information about the investigation to the Journal and Times dating back to 
in or about April 2013.  On December 8, 2016, Chaves was again interviewed.  Before 
the third interview scheduled for December 13, 2016, however, Chaves retained 
                                              14 
 
                In its letter, the Government provided the district court with a 

detailed chronology, summary of findings, and contemporaneous internal emails 

relating to the leaks.  It explained, however, that because ʺmuch about the scope 

and content of the information that Chaves leaked to reporters remains unclear,ʺ 

App. 219, it believed ʺthat the appropriate course is for the Court to assume that 

a Rule 6(e) violation occurred and proceed to consider the issue of remedy,ʺ  

App. 218.    

                 In light of the Governmentʹs letter, the district court indicated it 

would presume a Rule 6(e) violation occurred and cancelled the hearing.   

F.        Motion to Dismiss the Indictment 
       
                On January 13, 2017, Walters moved to dismiss his indictment on the 

bases that (1) he was prejudiced by the leaks because they caused Davis to 

cooperate against him; (2) even absent a showing of prejudice, the indictment 

should be dismissed because the leaks involved ʺsystematic and pervasiveʺ 

prosecutorial misconduct; and (3) the Governmentʹs conduct was so ʺoutrageousʺ 

that it violated the Due Process Clause of the Fifth Amendment.  App. 240. 




                                                 
personal counsel, and informed the Government that he would no longer meet and 
would assert his Fifth Amendment privilege against self‐incrimination.   
                                             15 
 
              The district court denied the motion in a written decision on 

March 1, 2017.  First, it held that Waltersʹs contentions as to prejudice amounted 

to ʺsheer speculationʺ because ʺthere is no reason to think that Davis would not 

have been indictedʺ in the absence of the government misconduct and articles.  

Sp. App. 13‐14.  Second, the court rejected Waltersʹs argument that he was not 

required to show prejudice because the misconduct at issue was ʺsystematic and 

pervasive,ʺ noting that the court was ʺnot aware of any case in which an 

indictment was dismissedʺ on such grounds.  Sp. App. 17.  Third, the court 

rejected Waltersʹs due process argument on the basis that the doctrine was 

inapplicable to his case and that ʺ[t]he proper remedy here is to investigate and, 

if appropriate, prosecute the offender, rather than dismiss the indictment.ʺ  Sp. 

App. 19.   

              Finally, the district court concluded that an evidentiary hearing was 

unnecessary because ʺChaves has indicated that he will refuse to answer 

questions,ʺ and ʺ[i]n any event, the Court has been provided sufficient evidence  

. . . to make a ruling.ʺ  Sp. App. 16.  On March 1, 2017, the district court issued an 

order requiring the Government to submit information on a quarterly basis on 




                                          16 
 
the status of the investigation into Chavesʹs misconduct.  See March 1, 2017 

Memorandum and Order, D. Ct. Dkt No. 104, at 2. 

G.    Trial 
            
               Trial began on March 15, 2017, and lasted approximately three 

weeks.  The evidence included documents and testimony that established that 

Walters had repeatedly conspired with Davis to commit insider trading from 

2008 through 2014.  Specifically, the evidence demonstrated that Davis would 

receive material nonpublic information about Dean Foods, closely followed by a 

phone call from Davis to Walters, closely followed by Walters initiating 

purchases or sales of Dean Foods stock.  Davis testified that, in 2013, he had also 

tipped Walters about a plan by Barington Capital (ʺBaringtonʺ) to acquire 

Darden, and he passed that information on to Walters expecting that he would 

trade on it.  The evidence further showed that, in exchange for Davisʹs tips, 

Walters provided Davis with nearly $1 million in personal loans, which Davis 

never fully repaid.   

               Davis also testified that Walters had provided him with a disposable 

cell phone in 2011, the ʺbat phone,ʺ to be used for communications related to 




                                          17 
 
Dean Foods and that he had disposed of the ʺbat phoneʺ in a body of water in 

May 2014.  The phone was never recovered.   

              On April 7, 2017, the jury returned a verdict of guilty on all counts.   

H.    Sentence 

              On July 27, 2017, Walters was sentenced principally to 60 monthsʹ 

imprisonment and a $10 million fine.  The court also ordered Walters to pay 

restitution and forfeiture in an amount to be determined at a later date, following 

additional briefing from the parties.  On September 20, 2017, the district court 

ordered Walters to forfeit $25,352,490, and on October 20, 2017, Walters was 

ordered to pay restitution of $8,890,969.33, including $8,882,022.80 to Dean 

Foods.   

I.    Motion for a New Trial 

              After his conviction, Walters filed a Rule 33 motion for a new trial, 

arguing that the Government had knowingly suborned perjured testimony by 

Davis about the circumstances of his receipt of the ʺbat phoneʺ from Walters.  Sp. 

App. 21.   

              On July 6, 2017, the district court denied the motion, holding that  

(1) Walters had failed to show Davis had committed perjury; (2) even assuming 



                                          18 
 
an inconsistency in the testimony, it was ʺmore likelyʺ that Davis had 

misremembered or confused the circumstances surrounding the receipt of the 

ʺbat phoneʺ from Walters, Sp. App. 25; (3) even if Davis had committed perjury, 

it would have been immaterial, as Davisʹs testimony simply corroborated the 

ʺoverwhelming circumstantial evidenceʺ of insider trading,ʺ Sp. App. 27; (4) 

there was ʺno reason to suspect that the government believed Davis to be lying 

rather than simply misremembering events,ʺ Sp. App. 27; and (5) both parties 

had identified inconsistencies to the jury and the jury had rejected Waltersʹs 

argument.   

               This appeal followed. 

                                    DISCUSSION 

               Walters argues that (1) the indictment should be dismissed because 

of the grand jury leaks; (2) the juryʹs verdict should be set aside because the 

Government suborned perjury and the evidence was insufficient to support a 

conviction; and (3) the district court erred in its restitution and forfeiture orders.  

We address each argument in turn. 

 

 



                                           19 
 
I.    Dismissal of the Indictment 

             It is undisputed that Chavesʹs leaks to reporters violated the grand 

jury secrecy provision of Federal Rule of Criminal Procedure 6(e).  The principal 

question is whether dismissal of the indictment is appropriate in these 

circumstances.   

             First, Walters argues that the indictment should be dismissed 

pursuant to the courtʹs supervisory authority because he was prejudiced by the 

leaks because they (1) ʺrevivedʺ a ʺdormantʺ investigation and (2) ʺprecipitated 

[Davisʹs] cooperation.ʺ  Def.‐App. Br. at 40‐41.  Second, he argues that, even 

absent a showing of prejudice, the indictment should be dismissed as a matter of 

due process because this case involves ʺa history of prosecutorial misconduct, 

spanning several cases, that is so systematic and pervasive as to raise a 

substantial and serious question about the fundamental fairness of the process.ʺ  

Def.‐App. Br. at 38 (quoting Bank of Nova Scotia v. United States, 487 U.S. 250, 259  

(1988)).  Third, he contends, in the alternative, that the case should be remanded 

to the district court for an evidentiary hearing.  

             The parties disagree as to the standard of review on appeal from a 

district courtʹs denial of a motion to dismiss an indictment for governmental 



                                          20 
 
misconduct: Walters argues that it is de novo while the Government contends that 

it is abuse of discretion.  We have held, however, that a motion to dismiss an 

indictment ʺalleging outrageous governmental conduct is a question of law 

directed to the trial judge and review of rulings thereon is de novo.ʺ  United States 

v. Cuervelo, 949 F.2d 559, 567 (2d Cir. 1991); accord United States v. Vilar, 729 F.3d 

62, 79 (2d Cir. 2013) (ʺWe review de novo the denial of a motion to dismiss the 

indictment.ʺ); United States v. Yousef, 327 F.3d 56, 137 (2d Cir. 2003) (ʺWe review a 

district courtʹs decision denying a motion to dismiss an indictment de novo.ʺ).8  

We review a district courtʹs factual findings for clear error.  Yousef, 327 F.3d at 

137.  We review a district courtʹs denial of an evidentiary hearing for abuse of 

discretion.  CSX Transp. Inc. v. Island Rail Terminal, Inc., 879 F.3d 462, 467 (2d Cir. 

2018).    

 


                                                 
8           To support its position that an abuse of discretion standard applies, the 
Government relies primarily on a 1978 decision where we held that the district court 
abused its discretion in not dismissing an indictment because of misconduct by 
employees of the SEC in attempting to settle a related civil action, United States v. Fields, 
592 F.2d 638, 646‐47 (2d Cir. 1978), and a non‐precedential summary order, United States 
v. Palmisano, No. 96‐1142, 1996 WL 680774, at *3 (2d Cir. Nov. 22, 1996).  Fields did not 
discuss which standard of review was appropriate and cited no authority, and 
Palmisano relied solely on Fields.  Moreover, the Government acknowledges that denial 
of a motion to dismiss on due process grounds is reviewed de novo.  See United States v. 
Barrera‐Moreno, 951 F.2d 1089, 1091 (9th Cir. 1991).   
                                             21 
 
      A.     The Courtʹs Supervisory Authority 

             1.     Applicable Law 

             A district court may exercise its supervisory authority to dismiss an 

indictment for Rule 6(e) violations.  See Bank of Nova Scotia, 487 U.S. at 254‐55.  

Dismissal is not appropriate, however, ʺunless . . . errors prejudiced the 

defendant[].ʺ  Id. at 254; see also United States v. Eisen, 974 F.2d 246, 261 (2d Cir. 

1992) (ʺ[A] defendant seeking reversal or a hearing regarding alleged grand jury 

abuse must show prejudice or bias.ʺ); United States v. Friedman, 854 F.2d 535, 584 

(2d Cir. 1988) (concluding that dismissal of an indictment is inappropriate where 

a defendant ʺsimply cannot show resultant prejudiceʺ).   

             In the Rule 6(e) context, ʺ[t]he prejudicial inquiry must focus on 

whether any violations had an effect on the grand juryʹs decision to indict.ʺ  Bank 

of Nova Scotia, 487 U.S. at 255.  Accordingly, dismissal is appropriate ʺonly ʹif it is 

established that the violation substantially influenced the grand juryʹs decision to 

indict,ʹ or if there is ʹgrave doubtʹ that the decision to indict was free from the 

substantial influence of such violations.ʺ  Id. at 256 (quoting United States v. 

Mechanik, 475 U.S. 66, 78 (1986) (OʹConnor, J., concurring)).   

              



                                           22 
 
                    b)    Application 

             We start by recognizing that the conduct of the FBI agent in this case 

was highly improper.  ʺ[T]he proper functioning of our grand jury system 

depends upon the secrecy of grand jury proceedings.ʺ  Douglas Oil Co. of Cal. v. 

Petrol Stops Nw., 441 U.S. 211, 218 (1979).  The leaking of confidential grand jury 

information to members of the press, whether to satisfy public interest in high 

profile criminal prosecutions or to generate evidentiary leads, is serious 

misconduct and, indeed, likely criminal.  See, e.g., United States v. Ellerman, No. 

07‐cr‐00080‐JSW (N.D. Cal. July 13, 2007) (sentencing defendant, a defense 

lawyer, for contempt, making a false declaration, and obstruction of justice for 

leaking grand jury information to the press); Commonwealth v. Kane, 188 A.3d 

1217, 1221‐25 (Pa. Super. Ct. 2018) (affirming conviction of state attorney general, 

who was sentenced to 10 to 23 monthsʹ imprisonment, for charges related to 

leaking grand jury information to the press); see also United States v. Sells Engʹg, 

Inc., 463 U.S. 418, 425 (1983) (ʺ[G]overnment attorneys and their assistants[] and 

other personnel attached to the grand jury are forbidden to disclose matters 

occurring before the grand jury.ʺ); United States v. Girardi, 62 F.3d 943, 944 (7th 

Cir. 1995) (affirming sentence of 97 months for grand juror who leaked grand 



                                          23 
 
jury information to a friend and others).  Even the then‐U.S. Attorney 

characterized the leaks here as ʺoutrageous.ʺ  App. 236.   

             Nevertheless, dismissal of the indictment is not appropriate in this 

case.  Walters has not demonstrated that he was prejudiced by Chavesʹs actions, 

that is, that the violations ʺsubstantially influenced the grand juryʹs decision to 

indictʺ or that ʺthere is ʹgrave doubtʹ that the decision to indict was free from the 

substantial influence of such violations.ʺ  Bank of Nova Scotia, 487 U.S. at 256 

(internal quotation marks omitted); see id. at 254 (explaining that a court 

ʺexceedsʺ its supervisory powers when it dismisses an indictment for 

prosecutorial misconduct not prejudicial to the defendant).  We agree with the 

district court that Waltersʹs asserted claims of prejudice ‐‐ that the news leaks 

revived a ʺdormant investigationʺ and precipitated Davisʹs cooperation ‐‐ are 

contravened by the record or wholly speculative.   

             First, the record does not support the assertion that the investigation 

was ʺdormantʺ when Chaves began leaking information in April 2013.  Chaves 

began to leak information around the time that FINRA referred suspicious 

trading in Dean Foods to the SEC, and that referral prompted the Government to 

expand its criminal investigation.  Additionally, in April 2014, the Government 



                                          24 
 
received authorization to intercept calls to Waltersʹs cellphone to gather 

evidence.  The articles at issue were not published until May and June 2014.  

While Chaves suggested in his December 2016 interview that the investigation 

was dormant, the record establishes that the investigation was in fact active and 

ongoing when he leaked information.  In fact, the leaks and resultant articles 

impeded the investigation as the FBI determined that ʺfurther covert surveillance 

was useless.ʺ  Sp. App. 5. 

            Second, we agree with the district court that attributing Davisʹs 

cooperation to the news leaks is ʺsheer speculationʺ and ʺnot . . . any basis to 

conclude that the newspaper articles had any impact whatsoever on the grand 

juryʹs decision to indict.ʺ  Sp. App. 14.  Davis did not decide to cooperate until 

ʺapproximately six months after the publication of the last article which [Walters] 

contends contained leaked information.ʺ  Sp. App. 9.  Moreover, Davis was cross‐

examined extensively at trial about his motivation to cooperate and stated that he 

did so because ʺit was pretty clear, based on advice from counsel, that [he] was 

highly likely to get indicted in the next couple of monthsʺ because of evidence 

uncovered during the investigation.  Gov. Br. at 33 (quoting Tr. 910).  There 

simply is ʺno reason to think Davis would not have been indictedʺ or that he 



                                         25 
 
would not have decided to plead guilty and cooperate with authorities had the 

articles not been published.  Sp. App. 13.   

             The lack of prejudice in this case is further underscored by the fact 

that Walters received a full and fair trial in which there was overwhelming 

evidence to support his conviction.  See Mechanik, 475 U.S. at 71‐73 (holding that a 

petit juryʹs guilty verdict rendered harmless any error in the grand jury 

proceeding and that dismissal of the indictment after conviction would result in 

excessive social and economic costs); see also Sp. App. 28 (district court observing: 

ʺ[T]his is not a case where there is ʹa real concern that an innocent person may 

have been convicted.ʹʺ (quoting United States v. Cacace, 796 F.3d 176, 191 (2d Cir. 

2015))).  Indeed, to dismiss the indictment here absent prejudice would constitute 

a ʺpunishment of society for [the] misdeedsʺ of an errant FBI agent.  United States 

v. Myers, 510 F. Supp. 323, 327 (E.D.N.Y. 1980) (quoting United States v. Stanford, 

589 F.2d 285, 299 (7th Cir. 1978)); accord United States v. Brito, 907 F.2d 392, 394 

(2d Cir. 1990) (explaining that the ʺsocial costs of dismissing an indictment 

because of an imperfect grand jury proceeding are simply too high . . . when the 

defendant has been convicted after a full and fair trial and no harm has been 

doneʺ).   



                                           26 
 
             Accordingly, we conclude that dismissal of Waltersʹs indictment is 

not appropriate on this basis. 

      B.     Due Process 

             Unable to demonstrate prejudice, Walters argues that the indictment 

should nevertheless be dismissed because the Rule 6(e) violations were ʺso 

systematic and pervasive as to raise a substantial and serious question about the 

fundamental fairness of the processʺ resulting in his indictment.  Bank of Nova 

Scotia, 487 U.S. at 259.  Alternatively, Walters argues that Chavesʹs conduct was 

so ʺoutrageousʺ that it violated ʺcommon notions of fairness and decency.ʺ  Def.‐

App. Br. at 44‐45 (quoting United States v. Schmidt, 105 F.3d 82, 91 (2d Cir. 1997)).   

             1.     Systematic and Pervasive Misconduct 

                    a)    Applicable Law 

             In Bank of Nova Scotia, the Supreme Court recognized a class of cases 

in which indictments may be dismissed ʺwithout a particular assessment of the 

prejudicial impact of the errorsʺ because the grand jury ʺerrors are deemed 

fundamental.ʺ  Bank of Nova Scotia, 487 U.S. at 256.  The Court explained that 

prejudice may be presumed in such cases because ʺthe structural protections of 

the grand jury have been so compromised as to render the proceedings 



                                          27 
 
fundamentally unfair.ʺ  Id. at 257.  The Court made clear, however, that these 

cases are ʺisolated exceptionsʺ to the prejudice requirement that involve, for 

example, racial discrimination or the exclusion of women in the selection of 

grand jurors.  Id. at 256‐57 (citing Vasquez v. Hillery, 474 U.S. 254, 260‐64 (1986) 

(racial discrimination), and Ballard v. United States, 329 U.S. 187 (1946) (exclusion 

of women)).   

             In distinguishing Bank of Nova Scotia from cases involving 

ʺfundamentalʺ error, the Court noted that it was ʺnot faced with a history of 

prosecutorial misconduct, spanning several cases, that is so systematic and 

pervasive as to raise a substantial and serious question about the fundamental 

fairness of the process which resulted in the indictment.ʺ  Id. at 259.  We have 

observed, based on this language, that a history of ʺsystematic and pervasiveʺ 

prosecutorial misconduct may ʺpossiblyʺ support the dismissal of an indictment.  

Brito, 907 F.2d at 394. 

                    b.     Application 

             As a threshold matter, it is not clear that the Supreme Court created 

a stand‐alone exception to the prejudice requirement for cases involving 

systematic and pervasive prosecutorial misconduct.  See id.; Friedman, 854 F.2d at 



                                           28 
 
582 (explaining that ʺno matter how pervasively the rules concerning grand jury 

secrecyʺ were violated, those violations would not warrant dismissal absent a 

showing of prejudice); United States v. Blaszczak, No. 17‐CR‐357, 2018 WL 

1322192, at *6 (S.D.N.Y. Mar. 12, 2018) (explaining that the court ʺdoes not read 

Bank of Nova Scotia as instructing that the question of prejudice may be 

discardedʺ in case involving a motion to dismiss an indictment based on 

systematic and pervasive government misconduct).  The portion of Bank of Nova 

Scotia upon which Walters relies is prefaced by the following:  ʺ[W]e note that we 

are not faced with a history of prosecutorial misconduct, spanning several cases, 

that is so systematic and pervasive as to raise a substantial and serious question 

about the fundamental fairness of the process which resulted in the indictment.ʺ  

Bank of Nova Scotia, 487 U.S. at 259 (emphasis added).  We are not aware of any 

court that has applied this dicta from Bank of Nova Scotia to dismiss an 

indictment.   

             Even assuming an indictment could be dismissed on this basis, we 

are not persuaded that dismissal would be appropriate in this case.  As discussed 

above, the Supreme Court gave only two examples where grand jury errors were 

ʺdeemed fundamentalʺ and prejudice was presumed: racial discrimination in the 



                                         29 
 
selection of grand jurors and the exclusion of women from the grand jury.  The 

Court explained that, in the face of such discrimination, ʺit could be presumed 

that a discriminatorily selected grand jury would treat defendants unfairlyʺ and 

any inquiry into prejudice ʺwould have required unguided speculation.ʺ  Id. at 

257.  The conduct here does not warrant a presumption of prejudice, and the 

prejudice ‐‐ if any ‐‐ can be ascertained without ʺunguided speculation.ʺ  Cf. 

Friedman, 854 F.2d at 582 (explaining that ʺno matter how pervasively the rules 

concerning grand jury secrecy were violated,ʺ the violations would not warrant 

dismissal absent a showing of prejudice); United States v. Silver, 103 F. Supp. 3d 

370, 380 (S.D.N.Y. 2015) (explaining that, in the context of potentially improper 

pre‐indictment statements made by the U.S. Attorney to the press, ʺthe grand 

jury is ʹnot confined to a passive roleʹʺ and absent a showing of prejudice, the 

grand jury ʺpresumptively has access to the media without being prejudicedʺ 

(quoting United States v. Nunan, 236 F.2d 576, 593‐94 (2d Cir. 1956)).   

             Walters argues that there was systematic and pervasive 

prosecutorial misconduct here because the leaks went on for two years, Chaves 

had leaked similar information in other white‐collar criminal cases, and other 




                                          30 
 
members of the FBI and the USAO were complicit in leaking the information and 

covering the leaks up.   

                       Chavesʹs misconduct is deeply troubling, and the decision to forgo a 

hearing prevents us from understanding if there were other cases like this one.9  

But the violations in this case do not raise a substantial and serious question 

about the fundamental fairness of the process that resulted in Waltersʹs 

indictment.  Nor are we persuaded that representatives of the USAO or other 

members of the FBI were complicit.  As the district court concluded, ʺ[n]o 

evidence has been presented indicating that others besides Chaves were illegally 

sharing information with the press.ʺ  Sp. App. 19.  Moreover, when the articles 

came to light at the end of May 2014, the U.S. Attorney immediately emailed the 

Assistant Director of the FBIʹs New York Field Office to express concern.   

                        Finally, Walters argues that the Government misled the district court 

about the leaks, pointing to the Governmentʹs assertions in its October 2016 

opposition to Waltersʹs motion that Walters ʺcannot show that the source of the 

information was an agent or attorney for the Government.ʺ  Def.‐App. Br. 18 

(quoting Govʹt Mem. of Law in Opp. to Def. Motion at 52‐53).  With the benefit of 


                                                 
9       Although the issue was raised below, the district court made no findings as to whether Chaves 
had in fact leaked information in prior cases.   
                                                    31 
 
hindsight, it is evident that the Government should have conducted a more 

thorough investigation prior to its initial response to the district court.  

Nevertheless, while the district court found the Governmentʹs denials to be 

ʺartful,ʺ it also concluded that the Government had made ʺno affirmative 

statements that were false.ʺ  Sp. App. 20.  The district court, of course, was much 

closer to the situation then we are, and we defer to its findings.  Moreover, 

prompted by the district courtʹs November 17, 2016 order, the Government did 

conduct a more thorough investigation and determined ‐‐ and promptly 

disclosed ‐‐ that Chaves ʺwas a significant source of confidential information 

regarding the Investigation for the Times and Journal.ʺ  App. 217. 

             Accordingly, dismissal of the indictment pursuant to the courtʹs 

supervisory power is not appropriate on this basis. 

             We note that our conclusion is reinforced by the availability of 

remedial measures short of dismissal.  As this Court has repeatedly emphasized, 

the exercise of a courtʹs supervisory authority to dismiss an indictment is a 

ʺdrastic remedyʺ that should be utilized with caution and only in extreme cases.  

United States v. Brown, 602 F.2d 1073, 1076 (2d Cir. 1979) (internal quotation 

marks omitted).  Indeed, ʺdeterrence is an inappropriate basis for reversal where 



                                          32 
 
means more narrowly tailored to deter objectional prosecutorial conduct are 

available.ʺ  Bank of Nova Scotia, 487 U.S. at 255 (internal quotation marks omitted).   

             The district court therefore properly denied the motion to dismiss 

the indictment in favor of remedies that would not result in a ʺwindfallʺ to 

Walters.  Id. at 263; see Sp. App. 16 (ʺThe proper remedy here . . . is to investigate 

and, if appropriate, prosecute the offender, rather than dismiss the indictment.ʺ).  

Chaves was publicly identified as the leaker and he has been referred to the FBIʹs 

Office of Professional Responsibility and the DOJʹs Office of the Inspector 

General.  The latter has opened a criminal investigation into his misconduct, the 

district court released the grand jury minutes, and the district court has required 

the Government to update the court on the status of the investigation on a 

quarterly basis.  See March 1, 2017 Memorandum and Order, D. Ct. Dkt No. 104, 

at 2; United States v. Helmsley, 866 F.2d 19, 22 (2d Cir. 1988) (denying a request for 

a hearing but approving the referral of grand jury leaks for prosecution); Bank of 

Nova Scotia, 487 U.S. at 263 (explaining that Rule 6(e) errors may be ʺremedied 

adequately by means other than dismissal,ʺ including, e.g., punishing the 

violation as a contempt of court, disciplining a prosecutor and requesting the bar 

or DOJ initiate disciplinary proceedings, and chastising the prosecutor in a 



                                          33 
 
published opinion).  These remedies were sufficient to address the violations in 

this case.  See Bank of Nova Scotia, 487 U.S. at 263 (explaining that proper remedies 

for grand jury violations should ʺfocus on the culpable individual rather than 

granting a windfall to the unprejudiced defendantʺ). 

              2.     ʺOutrageousʺ Governmental Misconduct  

              To meet the ʺvery heavyʺ burden of establishing a due process 

violation to dismiss an indictment for outrageous governmental misconduct, a 

defendant must show that the Governmentʹs conduct was ʺso outrageous that 

common notions of fairness and decency would be offended were judicial 

process invoked to obtain a conviction.ʺ  United States v. Al Kassar, 660 F.3d 108, 

121 (2d Cir. 2011) (internal quotation marks omitted).  This inquiry ʺturn[s] on 

whether the governmental conduct, standing alone, is so offensive that it shocks 

the conscience.ʺ  United States v. Chin, 934 F.2d 393, 398 (2d Cir. 1991) (internal 

quotation marks omitted).  Successful motions to dismiss on this ground have 

ʺ[o]rdinarilyʺ involved ʺcoercionʺ or a ʺviolation of the defendantʹs person.ʺ  

United States v. Schmidt, 105 F.3d 82, 91 (2d Cir. 1997); see, e.g., Rochin v. California, 

342 U.S. 165, 172 (1952) (forcible extraction of accusedʹs stomach contents); Watts 

v. Indiana, 338 U.S. 49, 55 (1949) (confession obtained after six days of intense 



                                            34 
 
custodial interrogation); Brown v. Mississippi, 297 U.S. 278, 279 (1936) 

(ʺconfessions shown to have been extorted by officers of the state by brutality 

and violenceʺ).  ʺAbsent such extreme misconduct, relief in the form of reversal 

of a conviction is rare.ʺ  Schmidt, 105 F.3d at 91; see, e.g., United States v. Lard, 734 

F.2d 1290, 1296‐97 (8th Cir. 1984) (holding defendant was entrapped into 

committing the crimes and adding that the governmentʹs conduct ʺapproached 

being so outrageousʺ as to offend due process because ʺit was aimed at creating 

new crimes for the sake of bringing about criminal chargesʺ where defendant, 

ʺbefore being induced, was lawfully and peacefully minding his own affairsʺ 

(internal quotation marks omitted)); United States v. Myers, 692 F.2d 823, 836‐37 

(2d Cir. 1982) (rejecting outrageous governmental conduct claim in Abscam case, 

where defendant alleged government agents violated due process by creating 

and instigating the crime); United States v. Twigg, 588 F.2d 373, 380‐82 (3d Cir. 

1978) (finding government conduct was outrageous where government 

ʺdeceptively implanted the criminal design in [the defendantʹs] mind,ʺ ʺset him 

up, encouraged him, provided the essential supplies and technical expertise, . . . 

[and] assisted in finding solutionsʺ when defendant encountered difficulties in 

consummating the crime). 



                                            35 
 
             We agree with the district court that this doctrine is not properly 

invoked here.  See Sp. App. 19.  Although the misconduct at issue is deeply 

disturbing and perhaps even criminal, it simply is not commensurate with the 

conduct in those cases where indictments were dismissed for coercion or 

violations of bodily integrity.  See United States v. Bout, 731 F.3d 233, 239 (2d Cir. 

2013) (affirming denial of motion to dismiss indictment on due process grounds 

and explaining that defendant ʺhas not alleged anything akin to ʹeither coercion 

or a violation of [his] personʹʺ (quoting Al Kassar, 660 F.3d at 121)).  The Court 

certainly does not condone the conduct, but we are hard‐pressed to conclude that 

the leaking by a government official of confidential information to the press 

ʺshocks the conscience.ʺ  While there may be circumstances where strategic leaks 

of grand jury evidence by law enforcement rises to the level of outrageous 

conduct sufficient to warrant dismissal, those circumstances are not present here.   

             In any event, Waltersʹs constitutional claim fails because he has not 

demonstrated prejudice in this case.  See Bank of Nova Scotia, 487 U.S. at 256 

(noting that harmless‐error standard applies to constitutional errors as well as 

non‐constitutional Rule 6 violations); United States v. Stein, 541 F.3d 130, 144 (2d 

Cir. 2008) (ʺDismissal of an indictment is a remedy of last resort, and is 



                                           36 
 
appropriate only where necessary to restore the defendant to the circumstances 

that would have existed had there been no constitutional error.ʺ (citation and 

internal quotation marks omitted)).  The district court did not err in refusing to 

dismiss the indictment on this basis. 

      C.      The Request for an Evidentiary Hearing 

              Walters requests, in the alternative, that we direct the district court 

to conduct an evidentiary hearing to generate a more thorough record on the 

issue of the leaks and prejudice.  The district court determined that a ʺfurther 

evidentiary hearing [was] not necessaryʺ because it had sufficient evidence to 

rule on Waltersʹs motion to dismiss the indictment and Chaves had asserted his 

Fifth Amendment rights and refused to answer any further questions.  Sp. 

App. 16.   

              The district court did not abuse its discretion in denying Waltersʹs 

request for an evidentiary hearing.  Although ʺa hearing is the preferred course 

of action where disputed factual issues exist,ʺ we agree that a further hearing 

would not assist in the resolution of the issues raised by Waltersʹs motion to 

dismiss.  Cuervelo, 949 F.2d at 567. 




                                           37 
 
             First, the district court had a sufficient record on which to make its 

rulings.  The Government conducted an internal inquiry in which it interviewed 

the 14 individuals connected to the investigation and collected relevant phone 

records, emails, and text messages.  It also provided the court with a detailed 

summary of its findings, which included documents and a chronology of events.  

See In re Grand Jury Subpoena, 274 F.3d 563, 576 (1st Cir. 2001) (evidentiary 

hearing not required where the ʺpaper record is quite extensiveʺ).     

             Second, Walters submitted multiple briefs and a declaration in 

response to the Governmentʹs letter and thus had a fair opportunity to challenge 

the Governmentʹs reported findings.  See id. (explaining that ʺthe key 

determinantʺ in whether a hearing is required ʺis whether, given the nature and 

circumstances of the case[,] the parties had a fair opportunity to present relevant 

facts . . . and . . . counter the opponentʹs submissionsʺ (internal quotation marks 

and alterations omitted)).   

             Finally, as the district court disclosed the grand jury minutes and 

Chaves has refused to answer questions, we are not persuaded that a hearing 

could have further developed the record in any meaningful way.  Accordingly, 

we decline to remand the case for an evidentiary hearing. 



                                         38 
 
II.    The Evidence at Trial 

             Walters raises two additional challenges to his conviction based on 

the evidence presented at trial.  First, he argues that the Government suborned 

perjury by introducing Davisʹs testimony regarding the ʺbat phoneʺ used by 

Davis and Walters to communicate inside information.  Second, Walters argues 

that the evidence was insufficient to support his counts of conviction related to 

Darden.   

             As to Waltersʹs argument that the Government suborned perjury, we 

review the district courtʹs denial of Waltersʹs Rule 33 motion on these grounds 

for abuse of discretion, and the factual findings in support of such a decision for 

clear error.  See United States v. Alston, 899 F.3d 135, 146 (2d Cir. 2018). 

             A defendant claiming that his conviction should be reversed based 

upon allegations of perjured testimony must show:  ʺ(i) the witness actually 

committed perjury, (ii) the alleged perjury was material, (iii) the government 

knew or should have known of the alleged perjury at time of trial, and (iv) the 

perjured testimony remained undisclosed during trial.ʺ  United States v. 

Zichettello, 208 F.3d 72, 102 (2d Cir. 2000) (internal quotation marks and citations 

omitted); accord United States v. Josephberg, 562 F.3d 478, 494 (2d Cir. 2009).  Where 



                                           39 
 
the Government was not aware of the perjury, the conviction must be set aside 

ʺonly if the testimony was material and the court is left with a firm belief that but 

for the perjured testimony, the defendant would most likely not have been 

convicted.ʺ  United States v. Wallach, 935 F.2d 445, 456 (2d Cir. 1991) (internal 

quotation marks and alteration omitted). 

             The district court determined that (1) inconsistencies in Davisʹs 

testimony about the ʺbat phoneʺ were likely the result of misremembering or 

confusing the circumstances rather than lying; (2) even if Davis had committed 

perjury, Davisʹs testimony regarding the ʺbat phoneʺ was immaterial in light of 

the ʺoverwhelming circumstantial evidenceʺ of Waltersʹs guilt at trial, Sp. App. 

27;  (3) there was no reason to suspect the Government believed Davis to be 

lying; and (4) in any event, Walters was allowed to marshal sufficient evidence in 

support of his position that Davis was lying about the ʺbat phoneʺ, and the jury 

had ample opportunity to weigh the evidence and make a credibility 

determination.  We conclude that the district court did not clearly err in its 

factual determinations or abuse its discretion in denying the motion.  

Accordingly, Waltersʹs argument in this respect fails. 




                                          40 
 
                 We review Waltersʹs argument second argument ‐‐ that the evidence 

was insufficient to support the Darden counts ‐‐ de novo, and reverse only if a 

reasonable juror could not have found that the Government proved its case 

beyond a reasonable doubt.  See, e.g., United States v. Coplan, 703 F.3d 46, 62 (2d 

Cir. 2012).   

                 The evidence was sufficient to convict Walters of the counts related 

to insider trading in Darden.  ʺ[A] person violates [the securities laws] when he 

misappropriates material nonpublic information in breach of a fiduciary duty or 

similar relationship of trust and confidence and uses that information in a 

securities transaction.ʺ  United States v. Falcone, 257 F.3d 226, 230 (2d Cir. 2001) 

(quoting United States v. Chestman, 947 F.2d 551, 566 (2d Cir. 1991)).  A defendant 

who acts upon a tip of inside information is equally liable if he had ʺknowledge 

that the tipper had breached the duty.ʺ  Id. at 234.    

                 At trial, Davis testified that, during the summer of 2013, he acquired 

material nonpublic information about a plan by Barington to acquire Darden and 

passed that information onto Walters expecting that Walters would trade on it.  

Specifically, Davis testified that, pursuant to a non‐disclosure agreement, 

Barington shared with him at least one dealbook setting out its plan to buy a 



                                             41 
 
large stake in Darden and that dealbook was marked ʺCONFIDENTIAL.ʺ  Davis 

called Walters after a meeting during which Baringtonʹs investment plan was 

discussed.  Davis then immediately mailed a dealbook to Walters.   

                In August 2013, Baringtonʹs plan still was not public.  On August 20 

and August 21, 2013, after receiving the dealbook, Walters called his broker and 

instructed him to purchase $30 million worth of Darden stock.  When Baringtonʹs 

plan became public on October 9, 2013, Walters made approximately $1 million 

in profit.   

                On this evidence, a reasonable jury could have found beyond a 

reasonable doubt that Walters knew, or consciously avoided knowing, that Davis 

breached a duty he owed to Barington to keep the information confidential and 

nonetheless traded upon Davisʹs tip.  See Jackson v. Virginia, 443 U.S. 307, 319 

(1979) (a verdict must be upheld if ʺany rational trier of fact could have found the 

essential elements of the crime beyond a reasonable doubtʺ). 

III.    Restitution and Forfeiture Orders 

        A.      Restitution  

                Walters raises several challenges to the district courtʹs restitution 

order, including whether certain fees included in the restitution award to Dean 



                                             42 
 
Foods are recoverable under the Mandatory Victim Restitution Act (the 

ʺMVRAʺ), 18 U.S.C. § 3663A. 

             After oral argument before this Court, the Supreme Court issued a 

decision in Lagos v. United States, 138 S. Ct. 1684 (2018), which addressed the 

categories of fees recoverable under the MVRA.  See id. at 1687.  The Government 

has advised the Court, in a letter pursuant to Federal Rule of Appellate 

Procedure 28(j), that it consents to a limited remand for the district court to 

reconsider its restitution order in light of Lagos.   

             We agree that remand is appropriate.  We therefore vacate the 

restitution order and remand for the district court to determine whether the fees 

encompassed in the restitution award are recoverable under the MVRA, 

consistent with the Supreme Courtʹs guidance in Lagos. 

      B.     Forfeiture 

             On September 20, 2017, the district court entered a forfeiture order 

against Walters in the amount of $25,352,490.  On appeal, Walters challenges the 

methodology employed by the district court to calculate the forfeiture amount, 

arguing that it was ʺarbitraryʺ and resulted in a grossly inflated amount.  Def.‐

App. Br. at 74.  



                                           43 
 
             1.     Applicable Law 

             We review a district courtʹs legal conclusions regarding forfeiture de 

novo and its factual findings for clear error.  United States v. Sabhnani, 599 F.3d 

215, 261 (2d Cir. 2010).  We must determine whether the trial courtʹs method of 

calculation was legally acceptable, but we ʺwill not disturb a district courtʹs 

ʹreasonable estimate of the [amount], given the available information.ʹʺ  United 

States v. Vilar, 729 F.3d 62, 95‐96 (2d Cir. 2013) (quoting United States v. Turk, 626 

F.3d 743, 748 (2d Cir. 2010)).   

             When a defendant is convicted of insider trading, a district court 

must ʺorder the forfeiture of ʹ[a]ny property, real or personal, which constitutes 

or is derived from proceeds traceable to [the] violation.ʹʺ  United States v. 

Contorinis, 692 F.3d 136, 145 (2d Cir. 2012) (quoting 18 U.S.C. § 981(a)(1)(C)).  

Proceeds is defined as ʺthe amount of money acquired through the illegal 

transactions resulting in the forfeiture, less the direct costs incurred in providing 

the goods or services.ʺ  Id. (quoting 18 U.S.C. § 981(a)(2)(B)).  Because ʺ[c]riminal 

forfeiture focuses on disgorgementʺ of a defendantʹs ʺill‐gotten gains,ʺ the 

calculation ʺof a forfeiture amount . . . is usually based on the defendantʹs actual 

gain.ʺ  Id. at 146 (internal quotation marks omitted).  The Government must 



                                          44 
 
establish facts supporting a forfeiture amount by a preponderance of the 

evidence.  See United States v. Roberts, 660 F.3d 149, 165 (2d Cir. 2011).   

              2.     Application 

              The principal question here is whether the district court employed a 

reasonable method for calculating forfeiture.  The district court adopted the 

Governmentʹs estimate of Waltersʹs gains:  the value accrued to him as a result of 

trading on insider information, which was calculated by using the closing price 

at the end of the first trading day following the public announcement of 

information that had been tipped to Walters (the ʺend‐of‐day methodʺ).10  

According to the Government, the end‐of‐day method rests on the assumption 

ʺthat the market needs about a day to process material information about a stock 

and incorporate it into the stockʹs price.ʺ  Gov. Br. at 71; see SEC v. MacDonald, 

699 F.2d 47, 55 (1st Cir. 1983) (en banc) (directing sentencing court in 

disgorgement context to ʺdetermine a figure based upon the price of . . . stock a 

reasonable time after public dissemination of the inside informationʺ); SEC v. 

Wyly, 788 F. Supp. 2d 92, 100‐01 (S.D.N.Y. 2011) (using closing price to calculate 

profits). 

                                                 
10          Gains were estimated using the end‐of‐day method for all trades at issue, with 
the exception of trades occurring on April 30, 2008, June 25, 2008, and February 11, 2009.   
                                            45 
 
              Walters contends that instead of employing the end‐of‐day method, 

the district court should have adopted the methodology used by the district 

court in Contorinis, in which the court opted to use ʺwhatever the price during 

the day that results in the least loss . . . in the interest of being conservative.ʺ  

Def.‐App. Br. at 71 (quoting United States v. Contorinis, 09 Cr. 1083 (RJS) (S.D.N.Y. 

Dec. 17, 2010), Tr. 59:9‐13).11   Walters further contends that this would have 

reduced the amount to $12,651,727.67.   

              The Government argued, however, and the district court agreed, 

that Waltersʹs proposed method would result in a windfall because Walters was 

ʺtrading in huge volumes [and] he himself is actually moving the market . . . in 

numerous instances,ʺ which ʺcan cause a depreciation of the stock price.ʺ App. 

1037.  Consequently, the Government argued that if the court were to employ 

Waltersʹs proposed method, he would ʺget[] the benefit of his own sales.ʺ  App. 

1037.  Although the Government recognized that Walters did not always sell his 

stock (so as to cause an artificial dip in price), it argued that the approach was 

nevertheless appropriate in this case and is ʺone commonly employed in insider 

trading cases.ʺ  Gov. Br. at 73. 

                                                 
11          We note that in Contorinis, the district court did not use this methodology to 
calculate gain; rather, it used it to calculate avoided losses.   
                                              46 
 
                 We are not persuaded that the district court erred in its decision to 

reject Waltersʹs proposed methodology in favor of the end‐of‐day method.  

District courts are afforded broad discretion in calculating illicit gains based on 

the circumstances of a case.  See United States v. Treacy, 639 F.3d 32, 47‐48 (2d Cir. 

2011) (explaining that the calculation of forfeiture ʺis not an exact scienceʺ and 

district courtʹs forfeiture calculations may ʺuse general points of reference as a 

starting point for calculating the losses or gains from the [criminal activity] and 

may make reasonable extrapolations from the evidenceʺ).   As the district court 

explained:   

                 It suffices to say that I am convinced that the 
                 methodology on the estimation of loss in terms of using 
                 the closing price at the end of the trading day is most 
                 appropriate in this case, the end of the trading day 
                 following disclosure, and I recognize that some of the 
                 disclosures were made even before the market opened.  
                 I think the government is quite correct about the fact 
                 that the size of the trades by Mr. Walters is such that 
                 they make it particularly inappropriate to use intraday 
                 trading.  The Court only need make a reasonable 
                 estimate of the loss, and the Sentencing Commission 
                 says the sentencing judge is in the unique position to 
                 assess the evidence and estimate the loss based upon 
                 the evidence.  And so I will use the end of the trading 
                 day methodology.  
 
Sent. Tr. 12. 



                                             47 
 
             Given the complexity of calculating gains in insider trading cases, 

and that the parties submitted detailed briefing as to this issue, we conclude that 

the district court did not err in its determination that the end‐of‐day 

methodology provided a reasonable estimate of Waltersʹs gains for purposes of 

forfeiture.  We therefore affirm the forfeiture order. 

                                   CONCLUSION 

             Accordingly, for the reasons set forth above, the judgment and order 

of forfeiture are AFFIRMED; the order of restitution is VACATED; and the case 

is REMANDED for the district court to reconsider the issue of restitution. 




                                          48 
 
JACOBS, Circuit Judge, concurring: 
      
            Waltersʹs crime was the illegal leaking of confidential information, 

which is why he is going to jail for five years.  The arresting feature of this case is 

that the supervisor of the FBI investigation was likewise involved in the illegal 

leaking of confidential information; and the leak of grand jury testimony is in 

some respects more egregious than anything Walters did ‐‐ the FBI supervisor 

took an oath to uphold the law and was acting in a supervisory capacity to 

discharge an important public function. 

             The district court had discretion to forgo a hearing on what 

happened; still, without a hearing, it is unknown how far or where the abuse 

reached.  The FBI depends on the confidence of the public, jurors and judges. 

That confidence is critical to its mission; so this kind of thing is very bad for 

business. 




                                          49